IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

UNITED STATES OF AMERICA,
Plaintiff,

Case No. 3:18-cv-00225
JUDGE WALTER H. RICE

DOUGLAS M. KOHLS,
individually and in his capacity
as Executor of the Estate of
Corwin J. Kohls, Deceased,

Defendant.

 

DECISION AND ENTRY SUSTAINING JOINT MOTION TO
RESCHEDULE THE TRIAL DATE (DOC. # 13) AND REVISE PRETRIAL
DEADLINES (DOC. #14)

 

Plaintiff, United States of America, and Defendant, Douglas M. Kohls, have
jointly filed a motion to reschedule the trial date, Doc. #13, and a motion to revise
the pretrial deadlines, Doc. #14. A final pretrial conference is scheduled for
December 3, 2019, and trial is scheduled for December 16, 2019. The parties have
filed these joint motions due to pending cross-motions for summary judgment on
the issue of the statute of limitations, Docs. ##7 and 8.

The joint motions of the parties, Docs. ##13 and 14, are SUSTAINED. A
conference call with counsel will be set thirty days following the Court’s decision

on the pending motions for summary judgment.
Date: November 22, 2019

a

 

WALTER H. RICE
UNITED STATES DISTRICT JUDGE
